Case: 14-15243   Date Filed: 06/26/2015   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15243
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:14-cr-80106-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CHRISTOPHER PATTERSON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 26, 2015)

Before TJOFLAT, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 14-15243    Date Filed: 06/26/2015   Page: 2 of 8


      Defendant Christopher Patterson appeals his 120-month sentence, which the

district court imposed after he pled guilty to one count of bank robbery, in

violation of 18 U.S.C. § 2113(a). On appeal, Defendant argues that the district

court procedurally erred in finding that his two prior convictions for delivery of

cocaine and oxycodone, in violation of Florida Statute § 893.13(1)(a), qualified as

“controlled substance offense[s]” for the purpose of sentencing him as a career

offender. Defendant also argues that his sentence is substantively unreasonable

because the district court did not give enough consideration to certain mitigating

18 U.S.C. § 3553(a) factors. After review, we affirm.

                                  I. Background

      After Defendant entered his guilty plea, the probation office prepared

Defendant’s presentence investigation report (“PSR”). The probation officer

determined that Defendant was a career offender subject to an offense level of 32,

under U.S.S.G. § 4B1.1(b)(3), because he had at least two prior convictions for

“controlled substance offense[s].” The probation officer then applied a three-level

acceptance-of-responsibility reduction, pursuant to § 3E1.1(a) and (b), yielding a

total offense level of 29.

      Defendant qualified for a criminal history category of VI, based on both his

numerous criminal convictions and on his career offender status. As relevant to

this appeal, the PSR noted that Defendant had two prior convictions for delivery of


                                          2
                Case: 14-15243       Date Filed: 06/26/2015      Page: 3 of 8


cocaine and delivery of oxycodone, in violation of Florida Statute § 893.13(1)(a).

Based on a total offense level of 29 and a criminal history category of VI,

Defendant’s guideline range was 151 to 188 months’ imprisonment. 1

       Prior to and during his sentencing hearing, Defendant objected to the career

offender sentence enhancement. Defendant argued that his prior convictions for

delivery of cocaine and oxycodone did not meet the definition of “controlled

substance offense[s]” because § 893.13(1)(a) did not require the defendant’s

knowledge of the illicit nature of the controlled substance he delivered. Defendant

also requested a downward variance to 78 months’ imprisonment based on his

history and characteristics: specifically, his difficult and very sad childhood. The

district court overruled Defendant’s objection to the career offender enhancement,

but it did grant him a downward variance, based on the mitigating factors he had

articated. The court sentenced Defendant below his guideline range to 120

months’ imprisonment.

                                       II. Discussion

       A.     Career Offender Enhancement

       As he did before the district court, Defendant argues on appeal that his two

prior § 893.13(1)(a) convictions did not qualify as “controlled substance

offense[s].” We review de novo whether a prior conviction qualifies as a

       1
        If Defendant had not been a career offender, his total offense level would have been 19,
which would have resulted in an applicable guideline range of 63 to 78 months’ imprisonment.
                                               3
              Case: 14-15243     Date Filed: 06/26/2015    Page: 4 of 8


“controlled substance offense” under the career offender guideline. See United

States v. Lockley, 632 F.3d 1238, 1240 (11th Cir. 2011).

      A defendant qualifies as a career offender if, among other things, he has at

least two prior felony convictions for either a crime of violence or a controlled

substance offense. U.S.S.G. § 4B1.1(a)(3). A “controlled substance offense” is

defined as:

      an offense under federal or state law, punishable by imprisonment for
      a term exceeding one year, that prohibits the manufacture, import,
      export, distribution, or dispensing of a controlled substance (or a
      counterfeit substance) or the possession of a controlled substance (or a
      counterfeit substance) with intent to manufacture, import, export,
      distribute, or dispense.

Id. § 4B1.2(b).
      Our Court’s recent precedent squarely forecloses Defendant’s argument that

his § 893.13(1)(a) convictions for delivering cocaine and oxycodone are not

“controlled substance offense[s]” under the career offender guideline. See United

States v. Smith, 775 F.3d 1262, 1267-68 (11th Cir. 2014) (holding that a

§ 893.13(1)(a) conviction is a “controlled substance offense”). Despite

Defendant’s contention that Smith is wrongly decided, “[w]e are bound by prior

panel decisions unless or until we overrule them while sitting en banc, or they are

overruled by the Supreme Court.” United States v. Jordan, 635 F.3d 1181, 1189

(11th Cir. 2011). Accordingly, the district court did not err in classifying

Defendant as a career offender based on his two prior § 893.13(1)(a) convictions.

                                          4
                 Case: 14-15243        Date Filed: 06/26/2015        Page: 5 of 8


       B.      Substantive Reasonableness

       Defendant also argues that his 120-month, below-guideline sentence was

substantively unreasonable. We review the reasonableness of a sentence for an

abuse of discretion using a two-step process. United States v. Pugh, 515 F.3d
1179, 1190 (11th Cir. 2008). We first look to whether the district court committed

any significant procedural error, such as miscalculating the advisory guideline

range, treating the Guidelines as mandatory, failing to consider the 18 U.S.C.

§ 3553(a) factors,2 selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence. Id.

       Then, we examine whether the sentence is substantively reasonable in light

of the totality of the circumstances and the § 3553(a) factors. Id. The party

challenging a sentence has the burden to show that the sentence is unreasonable.

Id. at 1189. We will reverse only if “left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” Id. at 1191 (quotation marks omitted).


       2
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                  5
              Case: 14-15243     Date Filed: 06/26/2015   Page: 6 of 8


      As the above discussion reflects, see supra part II.A, Defendant failed to

show that the district court procedurally erred by miscalculating his advisory

guideline range. Likewise, Defendant has not shown that his sentence is

substantively unreasonable. Notably, Defendant’s 120-month sentence is below

his advisory guideline range of 151 to 188 months’ imprisonment. Our precedent

indicates that we ordinarily expect a within-guideline sentence to be reasonable.

See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (explaining that,

while we do not apply a presumption, we ordinary expect a sentence inside the

advisory guidelines range to be reasonable). It logically follows then that

Defendant’s more lenient, below-guideline sentence enjoys an even more robust

expectation of reasonableness, at least with respect to his argument that his

sentence was too harsh. Additionally, Defendant’s sentence is well below the 20-

year statutory maximum under 18 U.S.C. § 2113(a). See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (citing the fact that the sentence

imposed was well below the statutory maximum as an indication of

reasonableness).

      In determining that only a 31-month downward variance was warranted

(instead of the 73-month variance Defendant requested), the district court

specifically acknowledged Defendant’s troubled childhood, his lengthy criminal

history, the seriousness of Defendant’s bank robberies, and Defendant having


                                          6
               Case: 14-15243    Date Filed: 06/26/2015    Page: 7 of 8


earned his GED and obtained a job. Specifically, the district court explained that it

believed “some variance” was warranted because Defendant had earned his GED

and found a job, which showed that he had promise and the ability to overcome his

troubled background. However, the court noted that the sentence still had to reflect

the seriousness of the offense and be sufficient to deter Defendant from future

criminal activity.

      Defendant has certainly had a troubled childhood that included being

abandoned, being subjected to violence and neglect, and being exposed to drug

abuse and drug dealing by his mother and step-father. But we discern no abuse of

discretion in the district court’s determination that these considerations did not

warrant a greater downward variance, when balanced against the seriousness of

Defendant’s offense and his criminal history. See United States v. Clay, 483 F.3d
739, 743 (11th Cir. 2007) (stating that “[t]he weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court.”

(quotation marks omitted)). Specifically, in carrying out the two bank robberies

charged in the indictment, Defendant had handed the tellers a note, which read

“Give me the money or I’ll kill you.” In light of the threats and the fact that the

tellers did not know if Defendant was bluffing, the tellers were frightened and gave

Defendant the requested money. Moreover, Defendant has compiled an extensive

criminal record that spans an approximately 15-year period and includes


                                           7
              Case: 14-15243    Date Filed: 06/26/2015   Page: 8 of 8


approximately 20 convictions. As the district court noted, Defendant has

committed numerous serious criminal acts, including aggravated battery, burglary,

robbery with a weapon, grand theft of a motor vehicle, dealing drugs, and

possessing a loaded firearm as a convicted felon.

      For all these reasons, Defendant has not carried his burden to show that his

120-month sentence is substantively unreasonable.

      AFFIRMED.




                                         8